Case 4:18-cv-01333 Document 17 Filed on 06/05/20 in TXSD_ Page 1 of 7

PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) United States Courts

Southern District of Texas

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHER DISTRICT OF TEXAS JUN 05 2020
HousToac__ DIVISION

Je ° L David J. Bradley, Clerk of Court

Plaintiff's Name and ID Number

-¢ Pol \ T
Place of Confinement

CASE NO. 4-19 - | 333

(Clerk will assign the number)
We 7 F Polt
Defendant’s Name and Address

R K: KIM_O tSTRICT
Defendant’s Name and Address

ATIORWEY ' JoHv Noé ' JoHN Doe +: HARars COUNTY TEXAS
Defendant’s Name and Address

(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

\ PLALW
NOTICE: AMENDED / SUPPLEMENTAL ComPLALWT

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGEAND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
Case 4:18-cv-01333 Document 17 Filed on 06/05/20 in TXSD Page 2 of 7
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount ofa filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? —§ YES WY NO

B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

 

 

 

 

 

 

 

1. Approximate date of filing lawsuit: N Z A
2. Parties to previous lawsuit:
Plaintiff(s) MM, JA
Defendant(s) N L A_
3. Court: (If federal, name the district; if state, name the county.) NSA
4. Cause number: XM, LA.
5. Name of judge to whom case was assigned: MY LA
6. Disposition: (Was the case dismissed, appealed, still pending?) N, LA
7. Approximate date of disposition: MA

 

Rev. 05/15
II.

Hl.

IV.

Case 4:18-cv-01333 Document 17 Filed on 06/05/20 in TXSD_ Page 3 of 7

PLACE OF PRESENT CONFINEMENT: Pol uMSky UNIT TDNe JI-CIO

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? ___ YES “NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: MY: A
AJA
WA

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: N, /A
Ms
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Mf A
Defendant #2: M4 TA

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

AA

}
Defendant #3: Md, /, A

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.
M/A

Defendant #4: Ny IA

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
MA

Defendant #5: MY A

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

ALA

Rev. 05/15
Case AiDADTBONAbinPAGE sFifhc chihoB5/20 in TXSD Page 4 of 7

STATEMENT OF CIAZM CaWNTEIWUED FRaonm PAGE. Four
ae 1987 FORM;

THE SATO DéFEeNDANTS TYRON AND JToHN Does PLACEO

ME IN AA) UNMARKED TRUCK 1 ANO BEGIN To THREATEN
To PRosecute ME ZTE I OBONeT AssrsT THEM WITH
LETTING THEM INTO AN APARTMENT THAT WAS DA

MY MoTHER'S NAME. Wile THey CLATMEeD THAT onw THE

Q2YTH AuGusT 2oia THEY HAO AQRESTED A MALE WHoAsA

THEY CLATAED THEY WewT To THE APARTMENT ANO LéFTEO

A BLACK PLASTre BAG CaVTAINING DAUGS AVD Mawvey.

TL DW Fonseo THEM THAT & CouLo WoT Gxrve THEA Peamrsstov
TO GO INTO KAY MOTHER'S APARTMENT, ANI THAT I KWeww MoTHINGs
AGooTt Avy DRUGS AVOLUEGAL ORuos. THey THe TRIED Ta
FaRcé ME TO SIGN MY NAME OA A CONSENT Form, ID W/RoTe

te
ON IT : NOT WrrHovot A LAwYéER :
SINCE THe Frhtwa of THE ORPTGINAL CosAPLAtNT, THESE SATO

DéFenoavTs > BY AND THROUGH THE HARRIS Country OxrsTRIcT

ATTORNEY'S OFFICE PRESENTED To A STATE. Comkt Junce. HossoRABLé
REAGAW CLARK. THE Cox./SeExT FoR I WReTE' NOT KEETHOUT A LAmep”
OW, THE SATD dUOGE THAT Saco £ OLOWeT Give VelowTARy CovsenT

AND TRAT THE SEARCH W/AS TLLEGAL. THAT RULDTA/G Was ON

NOVEXKBER STH 2019.
DeFevoauTr TYRONW AND JoHw DOES SEARCHED SATO APARTMENT AND

SToLE OVER TEX THausavO DoLLAQS FRaW Mé OURTWG THIS SEARCH
But oly TURNED IN TUHREE-THIUSAVO FouR HuWwPRED SEVENTY- SIX

DatlARS AWD ONE CEAIT. RELEVANT TO ALL TIMES OF THIS CoMOlArsr
Dé. FEWDAVTS “TY¥ROV ANO Jota Does ACTED
CaseNOP- ev Rtas ADOCIPAGER BZile@s#-0B/05/20 in TXSD Page 5 of 7

STATE MEX/T OF CLATAK CaWTINUED FRaK PAGE Four
OF 1993 FaRMs.

DURING PENDENCY oF THIS CIVEl met ACTIow THE PLAINTIFF
Wrlt Show THaT THE DéFewDAN TS TYROoN AND SaAtN OGES WERE

ENFORCING MUNICT Pal PolLty ESTABLISHEO By ALL THE
DEFENDANTS THE CHLEE OF Polxcé oF Deep PARK, KIM OOL
DISTRaLeT Attoaney AND HARRIS COUNTY, TEMAS IN THAT

Of FEMOANT.S T¥RoN AND SOHN DoéS BaTH STATEID OUT OF CoukT
AND DA COURT THAT THEY DoNT NEEID AV/ARRANT THAT
THETR CHIEF OF Polxrceé ANO HARRIS CouwTy NTS TRECT
ATTORNEY OF KIM O64 AuTHokizés THEM To CARRY O0T
THE VERY CoN Duct PLAINTIFF MYSELF HAS SUED
DéFewoavTs TyRan ANO JOHW N0éS ABooT TN RESPECTS
16 THE SEARCH WETHOUT MY CONSENT AVID WITHOUT A

VUSARRAAT.

THAT DEFeEwTAWVTS KIM OGL AND CHrEF oF Pslrce oF DEER
PARK. AND HARRIS County, TEXAS Has FAILED To PRoRERLY

ALLL, TRATM ANDO MAINTAIN PROPER SUPEIRVISION OVER

THére SuBsROLWATES, AWO THAT THIS 05 NoT AN DSOLATED
ttwetnew?r Bot > WDE. SPAEAD PRACTICE TAkuwwae PLACE

CowSisTen tly AND aveRrTime. PLAIWT4FF HAS RECORDED
EyInencé THAT KIM O66 AVO CHIEF oF Palzce oF DEER PARK
AND HARRIS CouwTy, TEXAS HAVE Con sTRUCTxLVE. Kiow LENGE

THAT [DLTCE OFFICERS \IoLates THETR own PoLireys
EN A CORRUPTIVE MAWER THAT SOLEY EFFECTS

THE LIVES OF DNWocewT PECPLE,
Case 4:18-cv-01333 Document 17 Filed on 06/05/20 in TXSD_ Page 6 of 7
V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

 

STRIKE YOUR COMPLAINT.
A. ALC} rs ¢ L Act THe P CLEF LL
i4 é ‘ : +t a2
THE Follow1wG:
~2$- 2016 toh! LFF OW IWG
STi F PA EFe Wie TY RG
Doe *4 ToHN Doe ¥2 ALL y 7H A
2 Polzce - LNAL L

ELLE FoR NAMES OF DEFENDANTS JoHW DoE%4 AWD JoHV Doe #2 ]-

APPRogcHéEO PLAIWTZFE AWD PUT ME IN HAND CHEFS SEE ADOLTIOMA
PAGES *

VI. RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

statutes. GRAWT HG, 2 MILLION Dollars AGALNST DEFENDANTS JorwTly IN
Cord PEN SATORY DAMAGES, 4 10,000 IM PUNITIVE DAMAGES AGAINST ALL

TRraL. Ay Jury All OTHER RELrer

Vil. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
JawATHAN Coobatt, Golatt, TawATHAN Lee, JowATHAN Golam, J-Reab
B. List all TDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

OIGLOS25 , 02392996

VII. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES -“NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

 

 

 

1. Court that imposed sanctions (if federal, give the district and division): N LA

2. Case number: KL LA ,

3. Approximate date sanctions were imposed: Me ‘LA

4. Have the sanctions been lifted or otherwise satisfied? A/ / A __ YES NO

Rev. 05/15
Case 4:18-cv-01333 Document 17 Filed on 06/05/20 in TXSD_ Page 7 of 7
C. Has any court ever warned or notified you that sanctions could be imposed? YES «“~NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): /

f
2. Case number: /- /.

3. Approximate date warning was issued: ZY [ f

Executed on: G - a- 2 >

DATE , Z | ) | |
(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

 

 

 

 

 

 

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. IT understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4, [understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. Tunderstand even if] am allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

ae

Signed this day of , 20
(Day) (month) (year)

: Reinstatement" L ! Lar

4 ews i hetakt

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

 

 

Rev. 05/15
